Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner conducted an interview with David Schell on 5/25/2021. Final authorization for this examiner’s amendment was given by David Schell on 5/26/2021 via voicemail, after discussion with the applicant.

Regarding the Claims:

Regarding Claim 1, the claim is amended as follows:

1. A base for a laboratory analysis device, the base comprising: 
a slidable underside adapted to contact a flat surface when the base is located on the flat surface that slides along the flat surface when the base is pushed along the flat surface; 
a base section, the base section extending upwardly from an open bottom; 

an actuation mechanism comprising a disconnectable section that is connectable to and disconnectable from the base, wherein the movable foot is adapted to switch from the extended position to the retracted position when actuated by the disconnectable section,
 wherein the disconnectable section is adapted to have a first position when the movable foot is in the retracted position, and a second position when the movable foot is in the extended position, 
wherein the first and second positions of the  disconnectable section are different from one another, 
 wherein the disconnectable section is disconnectable from the base when the movable foot is in the extended position, but not disconnectable from the base when the movable foot is in the retracted position.


Regarding Claim 13, the claim is amended as follows:

13. A laboratory analysis device comprising a base, the base including: 
a slidable underside adapted to contact a flat surface when the base is located on the flat surface that slides along the flat surface when the base is pushed along the flat surface;
a base section, the base section extending upwardly from an open bottom; 
a movable foot received within the base section and adapted to have a retracted position and an extended position, wherein, in the retracted position, the movable foot is positioned relatively upward within the base section and does not contact the flat surface when the base is located on the flat surface, and, in the extended position, the movable foot positioned relatively downward within the base section and contacts the flat surface when the base is located on the flat surface to resist sliding along the flat surface, wherein the movable foot is adapted not to extend further than a plane defined by the slidable underside,
an actuation mechanism comprising a disconnectable section that is connectable to and disconnectable from the base, wherein the movable foot is adapted to switch from the extended position to the retracted position when actuated by the disconnectable section,
 wherein the disconnectable section is adapted to have a first position when the movable foot is in the retracted position, and a second position when the movable foot is in the extended position, 
 disconnectable section are different from one another, 
 wherein the disconnectable section is disconnectable from the base when the movable foot is in the extended position, but not disconnectable from the base when the movable foot is in the retracted position.


Regarding Claim 22, the claim is amended as follows:
22. A method of locating and sliding a laboratory analysis device, the laboratory analysis device comprising a base, the base including: 
a slidable underside adapted to contact a flat surface when the base is located on the flat surface that slides along the flat surface when the base is pushed along the flat surface; 
a base section, the base section extending upwardly from an open bottom; 
a movable foot received within the base section and adapted to have a retracted position and an extended position, wherein, in the retracted position, the movable foot is positioned relatively upward within the base section and does not contact the flat surface when the base is located on the flat surface, and, in the extended position, the movable foot positioned relatively downward within the base section and contacts the flat surface when the base is located on the flat surface to resist sliding along the flat 
an actuation mechanism comprising a disconnectable section that is connectable to and disconnectable from the base, wherein the movable foot is adapted to switch from the extended position to the retracted position when actuated by the disconnectable section,
 wherein the disconnectable section is adapted to have a first position when the movable foot is in the retracted position, and a second position when the movable foot is in the extended position, 
wherein the first and second positions of the  disconnectable section are different from one another, 
 wherein the disconnectable section is disconnectable from the base when the movable foot is in the extended position, but not disconnectable from the base when the movable foot is in the retracted position; 
the method comprising: 
locating the base on the flat surface; 
sliding the base on the flat surface while the movable foot is in the retracted position and does not contact the flat surface; and 
moving the movable foot with [[an]] the actuation mechanism from the retracted to the extended position where the movable foot contacts the flat surface.

Allowable Subject Matter

Claims 1-4, 6, 7, 10-15, 18-20, 22, and 23 are allowed as amended by the Examiner’s Amendment above.

The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach the actuation mechanism comprising a disconnectable section, wherein the disconnectable section actuates the movable foot to switch the foot between an extended position and retracted position, and in which the disconnectable section is disconnectable from the base when the foot is in the extended position, but not disconnectable from the base when the foot is in the retracted position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632